     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA and the          Case No. 2:12-cv-01699-KJM-EFB
12   STATES OF CALIFORNIA, et al., ex rel.
     LOYD F. SCHMUCKLEY, JR.,                  [PROPOSED] STIPULATED ORDER
13                                             RE: DEFENDANT’S PRODUCTION
                        Plaintiffs,            OF ELECTRONICALLY STORED
14                                             COMMUNICATIONS
                 v.
15
     RITE AID CORPORATION,
16
                        Defendant.
17
     STATE OF CALIFORNIA, ex rel. LOYD F.
18   SCHMUCKLEY, JR.,
19                      Plaintiffs,
20               v.
21   RITE AID CORPORATION,
22                      Defendant.
23

24

25

26

27

28
                                                           STIPULATED ORDER RE: DEFENDANT’S
                                                       PRODUCTION OF ELECTRONICALLY STORED
                                                                             COMMUNICATIONS)
                                                                  Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 2 of 14


 1          WHEREAS, Plaintiff-Intervenor State of California (“California”) propounded Requests
 2   for Production of Document (“RPD”) Nos. 8-17, 23-29, 32-37, 42-46, 50-54, 58-62, 65-120, and
 3   Loyd F. Schmuckley, Jr., (“Relator,” and together with California, “Plaintiffs”) propounded RPD
 4   Nos. 8-40;
 5          WHEREAS, Rite Aid timely served (and, in many cases, subsequently amended and/or
 6   supplemented) written responses and objections to each of the above-referenced RPDs;
 7          WHEREAS, subject to and without waiving its written responses and objections, Rite
 8   Aid has agreed to search for and produce non-privileged documents responsive to many of the
 9   above-referenced RPDs;
10          WHEREAS, on August 26, 2020, Plaintiffs filed a motion for an order re: electronically
11   stored information (“ESI”), ECF No. 340 (hereinafter referred to as “Plaintiffs’ ESI Motion”), to
12   resolve disputes in connection with ESI discovery;
13          WHEREAS, on September 9, 2020, the Parties filed a joint statement (ECF No. 342)
14   setting forth their respective positions regarding Plaintiffs’ ESI Motion;
15          WHEREAS, on September 15, 2020, the Court issued an order (ECF No. 353) that
16   moved the hearing of Plaintiffs’ ESI Motion to October 14, 2020 and ordered the parties to
17   further meet and confer regarding ESI discovery;
18          WHEREAS, the parties have met and conferred and stipulate and agree to the following
19   provisions resolving Plaintiffs’ ESI Motion without prejudice to Plaintiffs refiling said motion, if
20   it becomes necessary.
21          A.      Custodians. To the extent that Rite Aid has agreed or been ordered to search for
22   and produce non-privileged documents responsive to any of the above-referenced RPDs, Rite Aid
23   will search for responsive documents by reviewing documents from the following custodians that
24   hit upon the search terms listed in Paragraph D, below:
25                  1.       Amanda Glover (VP, Regulatory Affairs)
26                  2.       Amy M. Harvey (Mgr., Third Party Payer Compliance)
27                  3.       Andrew Palmer (VP, Compliance Monitoring and Privacy Officer)

28
                                                                          STIPULATED ORDER RE: DEFENDANT’S
                                                                      PRODUCTION OF ELECTRONICALLY STORED
                                                       1                                    COMMUNICATIONS)
                                                                                 Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 3 of 14


 1                  4.     Brian Sill (Director, Third Party Operations)
 2                  5.     Bruce Anderson (Director, Third Party Operations
 3                  6.     Daniel Miller (Sr. VP, Pharmacy Regulatory Affairs)
 4                  7.     Deborah Hurley (Sr. Specialist, Board of Pharmacy)
 5                  8.     Jack Huston (Director, Third Party Relations)
 6                  9.     Jessica Kazmaier (Executive VP and Chief HR officer)
 7                  10.    Katie Myers-Hancock (Trainer, Pharmacy Billing)
 8                  11.    Linda VonMinden (Director, Managed Care Relations)
 9                  12.    Lynne Shirk (Sr. Dir., Pharmacy/Marketing Application Development)
10                  13.    Michael Podgurski (VP, Pharmacy Services)
11                  14.    Patricia Glynn (Sr. Mgr., Third Party Operations)
12                  15.    Richard Stoneking (Sr. Dir., Third Party Operations)
13                  16.    Scott Jacobson, (Director, Pharmacy Operations)
14                  17.    Teri Schank (VP, Talent Management)
15                  18.    Thomas Pratt (Manager, Project Rx Curriculum Development)
16                  19.    Up to three additional custodians to be agreed upon by the parties by
17                         October 13, 2020
18           B.     Sources of Potentially Relevant Documents. In agreeing to search for
19   responsive documents from the custodians listed in Paragraph A, Rite Aid agrees to investigate
20   which communication portals or databases custodians used to communicate regarding the subject
21   matter of the RPDs, including, but not limited to, any of the following sources identified by
22   Plaintiffs:
23                  1.     Rite Aid Portal
24                  2.     Store or corporate email
25                  3.     Scheduling & Attendance Management (“SAM”) website)
26                  4.     SYSM
27                  5.     NexGen messaging system

28                                                                       STIPULATED ORDER RE: DEFENDANT’S
                                                                     PRODUCTION OF ELECTRONICALLY STORED
                                                      2                                    COMMUNICATIONS
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 4 of 14


 1                  6.      Retail Automated Customer Service (“RACS”)
 2                  7.      MyRiteAid.com
 3                  8.      rNation
 4                  9.      Rite Times, Rite Now.
 5   On or before the date that Rite Aid substantially completes producing responsive documents from
 6   its custodians, Rite Aid will confirm in writing which of the sources listed above, if any, were
 7   determined not to include any communications for any or all custodians and therefore were not
 8   reviewed for potentially responsive documents.
 9          C.      Date Range. Rite Aid’s review of custodial documents will be limited to
10   documents generated from January 1, 2006 to December 31, 2014.
11          D.      Search Terms. Rite Aid agrees to review documents from the agreed-upon
12   custodians, sources, and date range that hit on any of the following search terms. Rite Aid only
13   will produce such documents if they are non-privileged and responsive to one or more RPDs to
14   which Rite Aid has agreed or been ordered to produce responsive documents:
15
        #                                     Agreed Search Terms
16
        1    “Code 1” OR “Code I” OR Code1 OR CodeI OR “Code One” OR CodeOne
17      2    (CDHS OR DHCS) AND (CA OR Cal OR Calif OR California)
        3    (California OR Cal OR Calif OR CA) w/5 (department OR dept) w/2 health
18
        4    “Department of Health Care Services”
19      5    Medi-Cal
             (pharmacy OR store OR associate OR employee OR personal) w/5 (bonus OR salary
20           OR compensation OR KPI OR performance OR metric OR goal OR require OR target
             OR incentive OR earning OR eligibility OR eligible OR grade) AND (program OR
21           plan) w/10 (FY OR year OR quarter OR month)
        6
22           (pharmacy OR store OR associate OR employee) w/5 (target OR quota OR criteria OR
        7    scorecard)
23      8    diagnosis w/5 (bypass OR edit OR override OR “over-ride”)
             (prescription OR Rx OR script) w/5 dispensing w/5 (benchmark OR error OR goal OR
24      9    metric OR quota OR rate)
       10    (EthicsPoint OR “Ethics Point”) AND (California OR Cal OR Calif OR CA)
25
             (NexGen OR Nexgen OR Nextgen OR Emdeon OR eRx OR “Express Scripts” OR
26           ESI) AND ((formulary OR drug OR claim OR reject OR denial) w/5 (override OR
       11    “over-ride”))
27           ((pharmacy OR store) w/10 compliance w/10 (monitor OR regulatory OR regulation
       12    OR audit)) AND (CA or Cal OR Calif OR California)
28                                                                       STIPULATED ORDER RE: DEFENDANT’S
                                                                     PRODUCTION OF ELECTRONICALLY STORED
                                                      3                                    COMMUNICATIONS
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 5 of 14


 1           (training OR policy OR procedure OR orientation OR CBT OR module) w/5
             (prescription OR Rx OR script) w/5 (quota OR productivity OR efficiency OR speed
 2     13    OR volume)
             (pharmacy OR store) w/5 (inspection or audit) w/5 (CA OR Cal OR Calif OR
 3     14    California)
             (prescription OR rx OR script) w/5 ready w/5 (“15 minutes” OR “15 min” OR “fifteen
 4     15    minutes” OR “fifteen min”)
             (prescription OR rx OR script) w/1 count w/10 (bonus OR salary OR compensation OR
 5           KPI OR performance OR metric OR management OR require OR target OR
             compensation OR earning OR eligibility OR eligible OR grade OR quota OR
 6     16    productivity OR efficiency OR speed OR volume)
       17    “Run Green” AND (pharmacy OR store) AND (CA OR Cal OR Calif OR California)
 7

 8          E.      Production Dates. Rite Aid will begin rolling productions of non-privileged,
 9   custodial documents on or before November 1, 2020. Barring unforeseen circumstances, Rite
10   Aid agrees to complete its production of custodial documents covered by this agreement by
11   December 31, 2020. If Rite Aid anticipates that it will not be able to complete its productions by
12   that date, then Rite Aid agrees to inform Plaintiffs on or before December 21, 2020, so the Parties
13   can agree on a reasonable timeline for Rite Aid to complete any outstanding productions. Rite
14   Aid will serve privilege logs corresponding to each rolling production, if applicable.
15          F.      Identification of Responsive Requests. Given the volume of documents at issue,
16   the overlapping nature of Plaintiffs’ numerous RPDs, and the contemplated pace of productions,
17   Rite Aid will produce copies of documents as they are kept in the ordinary course of business and
18   will not identify the individual RPDs to which responsive documents (or their family members)
19   are being produced. Rite Aid, however, agrees to identify to which one or more of the four
20   categories identified below documents are responsive: (1) Code 1; (2) Medi-Cal; (3) Pharmacy-
21   Associate & Store Management, Quotas, Goals, Incentives and Trainings (“Incentives/Training”);
22   and (4) Rite Aid’s Computer Based Dispensing System (“NexGen”).
23          G.      Format of Production. Rite Aid will produce documents under this agreement
24   consistent with the format outlined in Exhibit A to this agreement.
25          [EXHIBIT A IS ATTACHED STARTING IN THE NEXT PAGE.]
26

27

28                                                                       STIPULATED ORDER RE: DEFENDANT’S
                                                                     PRODUCTION OF ELECTRONICALLY STORED
                                                      4                                    COMMUNICATIONS
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 6 of 14


 1   STIPULATED, AGREED AND CONSENTED TO BY:
 2                                      Respectfully Submitted,
 3
     Dated: October 5, 2020             XAVIER BECERRA
 4                                      Attorney General of the State of California

 5                                      /s/ Emmanuel R. Salazar
                                        Emmanuel R. Salazar
 6
                                        Deputy Attorney General
 7                                      2329 Gateway Oaks Drive, Suite 200
                                        Sacramento, CA 95833-4252
 8                                      Tel: (916) 621-1835
                                        Email: Emmanuel.Salazar@doj.ca.gov
 9                                      Attorneys for Plaintiff-Intervenor
                                        STATE OF CALIFORNIA
10

11   Dated: October 5, 2020             BARTLETT BARROW LLP
12
                                        /s/ Jennifer L. Bartlett (authorized on 10/5/2020)
13                                      Jennifer L. Bartlett
                                        225 S. Lake Avenue, Suite 300
14                                      Pasadena, CA 91101-3009
                                        Tel: (626) 432-7234
15
                                        Email: jennifer@bartlettbarrow.com
16                                      Attorneys for Qui Tam Plaintiff
                                        LOYD F. SCHMUCKLEY, JR.
17

18
     Dated: October 5, 2020             MORGAN, LEWIS & BOCKIUS LLP
19
                                        /s/ Kevin M. Papay (authorized on 10/5/2020)
20                                      Kevin M. Papay
                                        One Market Street, Spear Street Tower
21
                                        San Francisco, CA 94105
22                                      Tel: (415) 442-1162
                                        Email: Kevin.Papay@morganlewis.com
23                                      Attorneys for Defendant
                                        RITE AID CORPORATION
24
      IT IS SO ORDERED.
25
      Dated: October 14, 2020.
26                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                              STIPULATED ORDER RE: DEFENDANT’S
                                                          PRODUCTION OF ELECTRONICALLY STORED
                                           i                                    COMMUNICATIONS)
                                                                     Case No. 2:12-cv-01699-KJM-EFB
      Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 7 of 14
      Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


                             EXHIBIT A: PRODUCTION FORMAT

I. PRODUCTION OF ELECTRONICALLY STORED INFORMATION (ESI)

A. Load files. Except where noted in section (K) below, all ESI is to be produced in electronic format,
with file suitable for loading into a Concordance compatible litigation support review database. All
productions will include both image and metadata load files, as described in Appendix A: Load File
Format.

B. Metadata Fields and Processing. Each of the metadata and coding fields set forth in Appendix B that
can be extracted from a document shall be produced for that document. The parties are not obligated to
populate manually any of the fields in Appendix B if such fields cannot be extracted from a document.

C. System Files. Common system and program files need not be processed, reviewed or produced. The
producing party shall keep an inventory of the system files not being produced and the criteria (e.g., non-
human readable file, etc.) for not processing the files.

D. Email. Whenever possible, email shall be collected from the producing party’s email store or server
(e.g., MS Exchange, Lotus Notes) because this is the most reliable source from which to produce and
maintain email metadata and structure. Metadata and "header fields" shall be extracted from email
messages. Email messages, meeting notices, calendar items, contacts and tasks shall all be extracted from
the email archives.

E. De-Duplication. Removal of duplicate documents shall only be done on exact duplicate documents
(based on MD5 or SHA-1 hash values at the document level) across all custodians (global), and the
Custodian field will list each Custodian, separated by a semicolon, who was a source of that document
prior to deduplication. If a party is unable to provide such information within the Custodian field, or if
global deduplication could otherwise limit the ability to provide that a particular document was
possessed by a custodian, then removal of duplicate documents shall only be done on exact duplicate
documents (based on MD5 or SHA-1 hash values at the document level) within a source (custodian).

F. TIFFs/JPGs. Single-page Group IV TIFF images shall be provided using at least 300 DPI print
setting. Each image shall have a unique file name, which is the Bates number of the document. Original
document orientation shall be maintained (i.e., portrait to portrait and landscape to landscape). TIFFs will
show any and all text and images which would be visible to the reader using the native software that
created the document. Documents containing color need not be produced initially in color. However, if
an original document contains color necessary to understand the meaning or content of the document, the
producing party will honor reasonable requests for a color image of the document. If color images are to
be produced, they will be provided in JPG format.

G. Embedded Objects. Objects embedded in Microsoft Word and .RTF documents, which have been
embedded with the "Display as Icon" feature, will be extracted as separate documents and treated like
attachments to the document. Other objects embedded in documents shall be produced as native files.
        Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 8 of 14
        Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


H. Compressed files. Compression file types (e.g., .CAB, .GZ, .TAR, .Z, .ZIP) shall be decompressed in
a reiterative manner to ensure that a zip within a zip is decompressed into the lowest possible
compression resulting in individual folders and/or files.

I. Text Files. For each document, a single text file shall be provided along with the image files and
metadata. The text file name shall be the same as the page Bates/control number of the first page of the
document. File names shall not have any special characters or embedded spaces. Electronic text must be
extracted directly from the native electronic file unless the document was redacted, an image file, or a
physical file. In these instances a text file created using OCR will be produced in lieu of extracted text.
See Section II.C for OCR requirements. Under no circumstances shall the receiving party be required to
rely upon a less accurate version of the text than the producing party. For example, if the producing party
has access to extracted text from electronic document files, the receiving party shall receive extracted
text instead of OCR’d text generated from an image file.

J. Redaction. If a file that originates in ESI needs to be redacted before production, the file will be
rendered in TIFF, and the TIFF will be redacted and produced. However, to the extent that the text is
searchable in the native format, the producing party will still provide searchable text for those portions of
the document that have not been redacted.

K. Spreadsheets and Presentations. Various types of files, including but not limited to MS Excel
spreadsheets, MS PowerPoint presentations, media files, etc., lose significant information and meaning
when produced as an image. Any native files that are produced shall be produced with a Bates-numbered
TIFF image slip-sheet stating the document has been produced in native format. Any native files that are
produced shall be produced with the Source File Path provided, as well as all extracted text and
applicable metadata fields set forth in Appendix B.

    •    Spreadsheets. Excel spreadsheets shall be produced as a native document file along with the
         extracted text and relevant metadata identified in Appendix B for the entire spreadsheet, plus a
         Bates-numbered TIFF image slip-sheet stating the document has been produced in native format.

    •    Presentations. PowerPoint presentations shall be produced as a native document file along
         with the extracted text and relevant metadata identified in Appendix B for the entire
         presentation, plus a Bates-numbered TIFF image slip-sheet stating the document has been
         produced in native format.

L. Other ESI that is Impractical to Produce in Traditional Formats. The parties understand and
acknowledge that certain categories of ESI are structurally complex and do not lend themselves to
production as native format or other traditional formats. To the extent a response to discovery requires
production of discoverable electronic information contained in a database, the producing party shall
consider methods of production best providing all relevant information, including but not limited to
duplication of databases or limited access for the purpose of generating reports. Parties should consider
whether all relevant information may be provided by querying the database for discoverable information
and generating a report in a reasonably usable and exportable electronic file (e.g., Excel, CSV or SQL
format). The parties agree to confer to obtain an appropriate resolution to such requests.
      Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 9 of 14
      Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


M. Endorsements. The producing party will brand all TIFF images in the lower right-hand corner with
its corresponding bates number, using a consistent font type and size. The bates number must not obscure
any part of the underlying data. The producing party will brand all TIFF images in the lower left-hand
corner with all confidentiality designations, as needed, in accordance with confidentiality definitions as
agreed to by the parties.

N. Exceptions. The producing party will review exceptions to identify potentially responsive documents
for production. If an exception document is attached to an otherwise responsive document, the exception
document will get produced with a slipsheet indicating it is an exception document.
O. No Waiver by Disclosure. This protocol is entered pursuant to Rule 502(d) of the Federal Rules of
Evidence. If the producing party discloses information in connection with the litigation that the producing
party thereafter claims to be privileged or protected by the attorney-client privilege or work product
protection (“Protected Information”), the producing party must promptly notify the party receiving the
Protected Information (“the Receiving Party”), in writing, that the producing party has disclosed that
Protected Information without intending a waiver by the disclosure. Upon such notification by the
producing party, the Receiving Party must promptly notify the producing party in writing that the
Receiving Party will make best efforts to identify and return, sequester, or destroy (or in the case of
electronically stored information, delete) the Protected Information. Within five business days of receipt
of the notification from the Receiving Party, the Disclosing Party must explain as specifically as possible
(without waiver of any applicable privilege) why the Protected Information is privileged.
          Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 10 of 14
                      Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


     II. PRODUCTION OF PHYSICALLY STORED INFORMATION (HARD COPY DOCUMENTS)

     A. TIFFs. Hard copy paper documents shall be scanned as single-page, Group IV compression TIFF
     images using a print setting of at least 300 dots per inch (DPI). Each image shall have a unique file name,
     which is the Bates number of the document. Original document orientation shall be maintained (i.e.,
     portrait to portrait and landscape to landscape).

     B. Metadata Fields. The following information shall be produced for hard copy documents and provided
     in the data load file at the same time that the TIFF images and the Optical Character Recognition (OCR)
     acquired text files are produced. Each metadata field shall be labeled as listed below:

  Field Name           Example / Format           Description

PARENTDOCID           ABC0000001                  The Document ID number associated with the first page of a
                      (Unique ID Parent-          parent document (this field will only be populated in child
                      Child Relationships)        records).

GROUPID               ABC0000001                  The Document ID number associated with the first page of
                      (Unique ID Parent-          the parent document (in most cases, this will be data in the
                      Child Relationships)        BEGATTACH field).

BEGBATES              ABC0000001 (Unique          The Document ID number associated with the first page of a
                      ID)                         document.

ENDBATES              ABC0000003 (Unique          The Document ID number associated with the last page of
                      ID)                         a document.

BEGATTACH             ABC0000001 (Unique          The Document ID number associated with the first page of the parent
                      ID Parent-Child             document (if applicable).
                      Relationships)

ENDATTACH             ABC0000008 (Unique          The Document ID number associated with the last page of the last
                      ID Parent-Child             attachment (if applicable).
                      Relationships)

PGCOUNT                3 (Numeric)                The number of pages for a document.

VOLUME                 VOL001                     The name of CD, DVD or Hard Drive (vendor assigns).

CUSTODIAN                                         The custodian / source of a document. Note: If the documents are
                                                  de-duped on a global level, this field will contain the name of each
                                                  custodian from which the document originated.
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 11 of 14
      Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


C. OCR Acquired Text Files. When subjecting physical documents to an OCR process, the settings of
the OCR software shall maximize text quality over process speed. Any settings such as "auto-skewing",
"auto-rotation" and the like should be turned on when documents are run through the process.

D. Database Load Files/Cross-Reference Files. Documents shall be provided with (a) a delimited
metadata file (.dat or .txt) and (b) an image load file (.opt), as detailed in Appendix A.

F. Unitizing of Documents. In scanning paper documents, distinct documents shall not be merged into a
single record, and single documents shall not be split into multiple records (e.g., paper documents should
be logically unitized). In the case of an organized compilation of separate documents - for example, a
binder containing several separate documents behind numbered tabs - the document behind each tab
should be scanned separately, but the relationship among the documents in the binder should be reflected
in proper coding of the beginning and ending document and attachment fields. The parties will make their
best efforts to unitize documents correctly.
        Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 12 of 14
         Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


                 APPENDIX A: REQUESTED LOAD FILE FORMAT FOR ESI



1. Image File Format: All images, paper documents scanned to images or rendered ESI, shall
be produced as 300 dpi single-page, CCITT Group IV TIFF images (for black/white) or JPG
images (for color). Documents should be uniquely and sequentially Bates numbered with an
endorsement burned into each image.

    •     All TIFF/JPG image file names shall include the unique Bates number burned into the
          image.
    •     Each Bates number shall be a standard length, include leading zeros in the number and be
          unique for each produced page.
    •     All TIFF/JPG image files shall be named with a “.tif” or “.jpg” extension.
    •     Images should be able to be OCR’d using standard COTS products, such as LexisNexis
          LAW PreDiscovery, Ipro, etc.

2. Concordance Image Cross-Reference file: Images shall be accompanied by a Concordance
Image Cross-Reference file that associates each Bates number with its corresponding single-page
TIFF/JPG image file. The Cross-Reference file should also contain the image file path for each
Bates numbered page.

    •     Image Cross-Reference Sample Format:
          ABC000001,OLS,D:\DatabaseName\Image\001\ABC000001.TIF,Y,,,
          ABC000002,OLS,D:\DatabaseName\Image\001\ABC000002.TIF,,,,
          ABC000003,OLS,D:\DatabaseName\Image\001\ABC000003.TIF,,,,
          ABC000004,OLS,D:\DatabaseName\Image\001\ABC000004.TIF,Y,,,

3. Concordance Load File: Images shall also be accompanied by a “text load file” containing
delimited text (DAT file) that will populate fields in a searchable, flat database environment. The
delimiters for the load file should be Concordance defaults.

    •     Comma : ¶ ASCII character (020)
    •     Quote: þ ASCII character (254)
    •     Newline: ® ASCII character (174)
   Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 13 of 14
     Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications




              APPENDIX B: REQUESTED METADATA FIELDS FOR ESI

 Field Name        Example / Format                   Description
PARENTDOCI         ABC0000001                         The Document ID number associated with
D                  (Unique ID Parent-Child            the first page of a parent document (this
                   Relationships)                     field will only be populated in child
                                                      records).
GROUPID            ABC0000001                         The Document ID number associated with
                   (Unique ID Parent-Child            the first page of the parent document (in
                   Relationships)                     most cases, this will be data in the
                                                      BEGATTACH field).
BEGBATES           ABC0000001 (Unique ID)             The Document ID number associated with the
                                                      first page of a document.
ENDBATES           ABC0000003 (Unique ID)             The Document ID number associated with the
                                                      last page of a document.
BEGATTACH          ABC0000001 (Unique ID Parent-      The Document ID number associated with the
                   Child Relationships)               first page of the parent document.
ENDATTACH          ABC0000008 (Unique ID Parent-      The Document ID number associated with the
                   Child Relationships)               last page of the last attachment.
PGCOUNT            3 (Numeric)                        The number of pages for a document.
VOLUME             VOL001                             The name of CD, DVD or Hard Drive (vendor
                                                      assigns).
SENTDATE           MM/DD/YYYY                         The date the email was sent. NOTE: For
                                                      attachments to e-mails, this field should
                                                      be populated with the date sent of the
                                                      email transmitting the attachment.
SENTTIME           HH:MM:SS                           The time the email was sent.
CREATEDATE         MM/DD/YYYY                         The date the document was created.
CREATETIME         HH:MM:SS                           The time the document was created.
LASTMODDATE        MM/DD/YYYY                         The date the document was last modified.
LASTMODTIME        HH:MM:SS                           The time the document was last modified
RECEIVEDDATE       MM/DD/YYYY                         The date the document was received.
RECEIVEDTIME       HH:MM:SS                           The time the document was received.
FILEPATH           i.e. Joe Smith/E-mail/Inbox Joe    Location of the original document. The source
                   Smith/E-mail/Deleted Items         should be the start of the full path.
                   Joe Smith/Loose
                   Files/Accounting/...
                   Joe Smith/Loose Files/Documents
                   and Settings/...
APPLICATION        MS Word, MS Excel, etc.            Type of document by application.
HIDDENTYPE         Options: Track Changes, Hidden     The type of hidden modification of the
                   Spreadsheet, Very Hidden           document (e.g. Track Changes, Hidden
                   Spreadsheet, etc.                  Spreadsheet, Very Hidden Spreadsheet, etc)
AUTHOR             jsmith                             The author of a document from entered
                                                      metadata.
     Case 2:12-cv-01699-KJM-EFB Document 359 Filed 10/14/20 Page 14 of 14
      Exhibit A to Stipulated Order re: Defendant’s Production of Electronically Stored Communications


 Field Name         Example / Format                   Description
FROM                Joe Smith <jsmith@email.com>       The display name and e-mail of the author of
                                                       an e-mail. If only e-mail is given, then just
                                                       list the e-mail address. An e-mail address
                                                       should always be provided for every
                                                       document.
TO                  Joe Smith <jsmith@email.com>;      The display name and e-mail of the
                    tjones@email.com                   recipient(s) of an e-mail. If only e-mail is
                                                       given, then just list the e-mail address. An e-
                                                       mail address should always be provided for
                                                       every document.
CC                  Joe Smith <jsmith@email.com>;      The display name and e-mail of the copyee(s)
                    tjones@email.com                   of an e-mail. If only e-mail is given, then just
                                                       list the e-mail address. An e-mail address
                                                       should always be provided for every
                                                       document.
BCC                 Joe Smith <jsmith@email.com>;      The display name and e-mail of the blind
                    tjones@email.com                   copyee(s) of an e-mail. If only e-mail is
                                                       given, then just list the e-mail address. An e-
                                                       mail address should always be provided for
                                                       every document.
ESUBJECT            Re: Scheduling Meet and Confer     The email subject line.
                                                       The extracted document title or subject of a
DOCTITLE                                               document.
CUSTODIAN                                              The custodian / source of a document. Note:
                                                       If the documents are de-duped on a global
                                                       level, this field will contain the name of each
                                                       custodian from which the document
                                                       originated.
ATTACH              Numeric                            The number of attachments to a document.
COUNT
FILEEXT             XLS                                The file extension of a document.
FILENAME            Document Name.xls                  The file name of a document.
HASH                                                   The MD5 or SHA-1 Hash value.
NATIVELINK          D:\NATIVES\ABC000001.xls           The full path to a native copy of a document.
FULLTEXT            D:\TEXT\ABC000001.txt              The path to the full extracted text of the
                                                       document. There should be a folder on the
                                                       deliverable, containing a separate Unicode text
                                                       file per document. These text files should be
                                                       named with their bates numbers. Note: E-
                                                       mails should include header information:
                                                       author, recipient, cc, bcc, date, subject, etc. If
                                                       the attachment or e-file does not extract any
                                                       text, then OCR for the document should be
                                                       provided.
